                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:12-CR-319 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     MARIA LARKIN,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Larkin, case number 2:12-cr-
               14     00319-JCM-GWF-1.
               15            On January 24, 2018, the court sentenced defendant Maria Larkin to twelve (12) months
               16     and one (1) day of custody to be followed by three (3) years of supervised release for tax evasion.
               17     (ECF Nos. 135, 350). Larkin was ordered to surrender for service of sentence by 2:00 PM on April
               18     27, 2018. (ECF No. 350). On February 2, 2018, Larkin filed a notice of appeal. (ECF No. 353).
               19     On February 26, 2018, Larkin filed a motion for bail pending appeal (ECF No. 361), which this
               20     court denied (ECF No. 376). On April 25, 2018, the Ninth Circuit Court of Appeals granted
               21     Larkin’s motion for bail pending appeal. (ECF No. 377). This court then ordered Larkin released
               22     on the same conditions as were on her pretrial release. (ECF No. 378).
               23            On June 13, 2019, the Ninth Circuit affirmed Larkin’s conviction, but remanded the case
               24     for the district court to conform the written judgment to the oral pronouncement of sentence. (ECF
               25     No. 382). This court modified the written judgment accordingly. (ECF No. 383).
               26            On August 26, 2019, this court again amended the judgment, directing Larkin to surrender
               27     for service of sentence at the institution designated by the Bureau of Prisons by October 7, 2019.
               28     (ECF No. 384). To date, the Ninth Circuit has not yet issued a mandate in relation to its June 13,

James C. Mahan
U.S. District Judge
                1     2019, memorandum. (See ECF No. 382). Thus, the court will rescind its August 26, 2019, order
                2     amending the judgment. (See ECF No. 384).
                3            Accordingly,
                4            IT IS SO ORDERED.
                5            DATED August 29, 2019.
                6
                                                                __________________________________________
                7                                               UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
